ITEMID: 001-100683
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: CROITORU v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: The applicant, Mr Simon Croitoru, is a Romanian national who was born in 1924 and lives in Holon, Israel. He was represented before the Court by Ms. N. Popescu, a lawyer practising in Bucuresti. The Romanian Government (“the Government”) are represented by their Agent, Mr Răzvan-Horaţiu Radu, of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was born in 1924 and lives in Holon, Israel.
Between 23 August 1942 and 23 August 1944, the applicant, who is of Jewish origin, was compelled to carry out forced labour pursuant to the racist legislation passed by the Antonescu Government.
Once the war was over, starting in 1945 and until his retirement in 1969, the applicant worked for the Ministry of the Interior and for several other administrative entities.
In 1969, he moved to Israel, where has continued to live to the present day.
On 19 September 1997 the Ministry of the Interior's Pension Department issued a decision, based on Decree no. 214/1977, which regulates military pensions, granting the applicant his pension rights (500 237 lei (ROL) per month) with effect from 1 September 1997.
The applicant empowered M.N., who was resident in Romania, to cash his pension at the Post Office to which the money was sent.
From June until September 2002, M.N. collected the money without sending it to the applicant. The proxy was consequently revoked.
The pension payments corresponding to October and November 2002 were returned by the Post Office to the Military Insurance Office, as the money had never been collected and the Post Office had been unable to contact M.N.
On 9 July 2002, in reply to a letter sent by the applicant on 24 June 2002, the Ministry of Labour informed him that the National House of Pensions and Other Insurance Rights (NHPIR) was responsible, under its authority, for the system of civil pensions. The NHPIR had signed an agreement with the Bancpost (Romanian Postal Bank) allowing bank transfers of civil pensions to be made to the beneficiaries' accounts in Israel. However, as the applicant was the beneficiary of a military pension, he was advised to contact the Ministry of the Interior, which was the authority responsible for managing the military pension system, as the two pension systems were different and were managed separately.
This information was confirmed by a letter of 13 July 2002 from Bancpost to the applicant, in which he was informed that the bank had concluded an agreement with the Israeli Postal Authority, but only with regard to retirement pensions regulated by the NHPIR (civil pensions). The agreement did not cover the transfer of military pensions awarded by the Ministry of the Interior or by the Ministry of Defence.
At the end of 2002 the applicant asked for his pension to be transferred to his Israeli account. He contended that his old age and state of health prevented him from travelling to Romania on a monthly basis in order to collect his pension from the Post Office. In his letter the applicant also referred to the fact that M.N. had stopped sending him the pension payments she had cashed, and he had therefore revoked the proxy. Furthermore, as he had left Romania more than 30 years before, he did not know any other person whom he could appoint as his proxy for the purpose of collecting his pension payments on a monthly basis.
In its reply of 9 October 2002, the Ministry of the Interior informed the applicant that it could not transfer pensions into accounts opened with Bancpost, as it had only signed agreements with the Post Office, which was not part of the banking system.
The Ministry also indicated that the applicant could opt to ask his proxy to transfer the money he/she collected to any account he named. He was also told that in case of disagreement with the proxy, he always had the option of appointing another representative.
On 11 February 2003 the Ministry of the Interior again informed the applicant that no agreement had been concluded by the Ministry with any bank allowing transfers of military retirement pensions abroad. In any event, according to the new Law no. 164/2001 regulating military pensions, the money was to be paid directly to the beneficiary or to his legal proxy empowered to cash it. The actual payment was to be collected directly from the Post Office.
Hence, the Ministry invited the applicant to appoint a proxy and informed him that from 1 January 2003 the validity of such a mandate was limited to 18 months. No legal basis for that time-limit was indicated.
In a letter sent to the applicant on 13 March 2003 the Government's Secretariat General confirmed that an agreement concluded between the Ministry of the Interior and the Post Office allowed for the payment of military pensions either to the beneficiary himself, or to his appointed proxy. The applicant was informed that he could ask his proxy at any time to transfer the money to him abroad.
Attempting to argue that his pension was a civil and not a military one, the applicant pointed out that the NHPIR should be the institution responsible for managing his retirement file.
On 7 April 2003 the Ministry of the Interior replied that the applicant's pension had been awarded on the basis of Decree no. 214/1977, which regulated State military pensions, and therefore it could only be paid in accordance with the relevant provisions therein.
On 11 May 2005 the Pension Office of the Ministry of the Interior informed the applicant that, according to the legislation in force, if the beneficiary of a pension resided abroad, his pension, whether it was military or civil, was only to be paid to a legal proxy empowered to collect the money. This person, once appointed, could then ask the Post Office to transfer the money to an account opened with a Romanian Bank, and afterwards, to an account opened with a bank in Israel.
On 14 August 2000 the applicant asked to have his rights granted by Legislative Decree no. 118/1990 acknowledged, as he had been racially persecuted by the regime established by Marshall Antonescu. According to this decree, the pecuniary rights referred to a monthly indemnity of 60,000 lei (ROL) per year of detention. This indemnity was subject to several increments, reaching the sum of 200 ROL per month per year of detention by 13 May 2008.
Persons having proved they had suffered persecution were also entitled, under the decree, to other rights, such as free medical assistance, free public transport and exemption from paying taxes.
On 20 December 2000 the Bucharest General Labour and Social Welfare Department (GLSWD) issued a decision granting the applicant's request and indicating, without any other details, that from 1 September 2000 he would benefit from all the rights granted by Legislative Decree no. 118/1990 for the period from 23 August 1942 to 23 August 1944 when he had been persecuted.
The applicant applied to his former employer, the Ministry of the Interior, asking for the above-mentioned decision to be enforced.
On 17 September 2002 the Ministry informed the applicant that, according to the law, the responsible institution was the NHPIR, under the authority of the Ministry of Labour.
In a letter of 13 May 2003, the NHPIR informed the applicant that the indemnities granted by Legislative Decree no. 118/1990 could not be paid to him. Firstly, it was explained to him, his file had been transmitted on 11 October 2002 to the Bucharest NHPIR, 2nd District, as the competent institution to make the payments.
However, payment had never been approved, because the file should have been filed personally by the applicant and not sent by post, or at least a representative of the applicant appointed for that specific purpose should have filed the request in his name. In consequence, the applicant's request and all the supporting documents were returned to him.
On 18 June 2003, following further requests from the applicant to be paid the indemnities he was entitled to, the NHPIR informed him that his file could not be processed because he had not appointed a proxy, as they had already mentioned in their previous letters. Consequently, any other similar request from the applicant would be ignored (“any new request to our institution with identical complaints will receive no reply”).
To date the NHPIR has not calculated the exact amount of the indemnities due to the applicant.
In a letter of 13 June 2006, the NHPIR informed the Government that the procedure instituted by Legislative Decree no. 118/1990 required the money to be paid to the beneficiary in person, or to his appointed proxy. The proxy was to be empowered to file any request, open an account with Bancpost, collect the indemnities paid and inform the authorities of any change in the beneficiary's status which might affect the indemnity. All this information had been provided to the applicant, who had failed to comply with the requirement of appointing a proxy.
The NHPIR also mentioned that once the applicant's file was complete, as required by the law, the indemnities could be paid directly to Israel, following a specific request filed by the applicant with an Israeli bank that had signed an agreement with Bancpost for that purpose.
Legislative Decree no. 118 of 30 March 1990 on the granting of certain rights to persons who were persecuted on political grounds by the dictatorial regime established on 6 March 1945, as modified by the Government Emergency Ordinance no. 105 of 30 August 1999
At the material time, the relevant provisions of Legislative Decree no. 118/1990, as completed by the provisions of the Government Emergency Ordinance no. 105/1999, read:
“(1) The following periods shall be taken into account in determining seniority and shall count as such for the purpose of calculating retirement pensions and any other rights derived from seniority: periods during which a person, after 6 March 1945, for political reasons –
served a custodial sentence imposed in a final judicial decision, or was detained pending trial for political offences;[...]
(2) The same rights will be granted to the person who:
[...]
(a1) was persecuted or deported for racial or ethnic reasons by the regime established in Romania from 14 September 1940 to 23 August 1944 [...]”
“The persons referred to in Article 1 are entitled to receive a monthly indemnity of 60,000 lei for each year of detention [...]”
“The persons referred to in Article 1 shall be exempted from the payment of any taxes.
These persons will also benefit from the following rights:
a) free medical assistance and free medication, which are to be allowed with priority both in the community and while hospitalized;
b) free urban transport – public (bus, tram, subway) or private; the costs relating to travelling with a private company shall be reimbursed by the local administrative authorities corresponding to the beneficiary's residence;
c) twelve free tickets for travelling by train, first class [...];
d) one free ticket per year for medical treatment in a treatment resort;
e) exemption from the payment of radio and television licences;
f) priority treatment for setting up a phone line [...];
g) upon request, the granting of a free burial plot.”
Romanian citizens residing abroad will also benefit from the rights set out within the provisions of the present legislative decree.
[...]
(5) pecuniary benefits [...] shall be paid to their beneficiary or to his legally appointed proxy empowered to cash the respective benefits or, at the request of the beneficiary, they shall be transferred to his personal account opened at the Savings Bank (CEC) or to any other banking institution that has concluded for this purpose a special agreement with the Ministry of Labour and Social Welfare.
Law no. 19/2000 regulating the public pension system and all other insurance rights
“The payment of pension rights will be made on a monthly basis.
The pension will be paid either personally to its beneficiary, to his legally appointed proxy, or to his legal representative.”
Law no. 164/2001 regulating military pensions
“(1) The payment of pension rights will be made on a monthly basis.
(2) The pension will be paid either personally to its beneficiary, to his legally appointed proxy or to his legal representative.”
